EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Thanh Vuong (Reg. No. 67,579) on 1/22/21.

This listing of claims will replace all prior versions, and listings, of claims in the application:

1.	A computer device for interfacing with, and smooth migration from a legacy storage to, a remote content management system, the computer device comprising:
a memory;
a network interface; and
a processor coupled with the memory and the network interface, the processor configured by a set of executable instructions to operate:
a file manager stored in the memory, the file manager comprising a graphic user interface and an application program interface (API) for receiving a plurality of user file commands from at least one application executed by the processor and outputting user file information;
a content management system interface stored in the memory, the content management system interface comprising control logic and configured to receive the plurality of user file 
wherein the content management system interface is configured to: 
copy a file from an existing file store to the remote content management system upon receiving a user file command from the plurality of user file commands to access the file and upon determining that the file is not already present at the remote content management system; 
migrate the file on an as-needed basis, wherein a progressive and seamless migration is provided over a time period;
control a local/shared drive, wherein the content management system interface appears substantially identical to the local/shared drive,
wherein the control logic is configured to: apply at least one filename mask, evaluate at least one file permission for restricting access to at least one file, modify at least one file attribute, modify metadata, control operation of the content management system interface, and map at least one remote path located at the remote content management system,
wherein the metadata comprises at least one information element of author information, creation date information, modification date information, tag information, and file-size information,
wherein the permissions associate at least one of a user identity and a group identity to at least one of a specific permitted command and a specific restricted command for at least one specific file,
wherein the content management system interface comprises an authentication component configured to prompt a user to provide credentials for access to the content management system interface and the remote content management system, and
wherein authentication by the authentication component is implemented as at least one of a username and password combination, a certificate, and a query of at least one of an enterprise server and a support server.

2.	The device of claim 1, further comprising a file system driver stored in the memory and executable by the processor, the file system driver coupled to the file manager and coupled to the content management system interface, the file system driver configured to receive the plurality of user file commands from the file manager and output the user file information to the file manager, the content management system interface configured to receive the plurality of user file commands from the file system driver and to provide the user file information to the file system driver.

3.	The device of claim 1, further comprising a file system driver stored in the memory and executable by the processor, the file system driver coupled to the file manager and coupled to the content management system interface, the file system driver mapping the content management system interface as a local drive for access by the file manager.

4.	The device of claim 1, wherein the file manager is configured to provide the graphical user interface for navigating and manipulating a hierarchy of folders and files.

5. 	(Cancelled).

6.	The device of claim 1, wherein the content management system interface comprises a cache of one or more temporary files, the content management system interface configured to output a master file based on the one or more temporary files to the remote content management system upon receiving the user file command from the plurality of user file commands, the content management system interface configured to not output to the remote content management system any of the one or more temporary files associated with the master file.

7.	The device of claim 6, wherein the cache is encrypted and the content management system interface is configured to authenticate the user for decrypting the cache.

8.	The device of claim 6, wherein the content management system interface is configured to reference filename masks to differentiate temporary files from master files.

9.	The device of claim 8, wherein each individual user profile of a plurality of user profiles for the remote content management system is associated with a unique set of filename masks.

10.	The device of claim 1, wherein the content management system interface is configured to block the user file command from the plurality of user file commands received from the file manager for a particular file when the user file command from the plurality of user file commands violates a permission set at the remote content management system.

11.	The device of claim 1, wherein the content management system interface is configured to block delivery of remote file information to the file manager when delivery of the remote file information violates a permission set on the remote content management system.

12.	The device of claim 1, wherein the content management system interface is configured to: map a path, on the remote content management system, to a truncated path containing a portion of the path, and provide the truncated path to the file manager as an alias for addressing the path.

13.	(Canceled).

14.	The device of claim 1, wherein the content management system interface is further configured to delete the file from the existing file store in response to receiving the user file command from the plurality of user file commands to access the file and after the file has been copied to the remote content management system, wherein deleting the file completes a migration of the file from the existing file store to the remote content management system.

15.	The device of claim 1, 
wherein the remote content management system is configured to migrate the file from an existing file store,
wherein the content management system interface is configured to check the existing file store and the remote content management system when opening the file,
wherein the content management system interface is configured to request a directory listing from the remote content management system and the existing file store during a migration,
wherein the content management system interface is configured to favor content in the remote content management system over content in the existing file store, wherein when a same file is present in both the content management system and the existing file store, a migrated version of the same file is accessed from the remote content management system,
wherein the remote content management system is configured to expose the API to the content management system interface to exchange at least one of commands, content, and other information,
wherein the remote content management system stores directory structures containing files in at least one form of file content, attributes, metadata, and permissions,
wherein the file content comprises at least one of information in at least one file format of .docx, .txt, and .dxf and executable instructions,
wherein the attributes comprise at least one setting of a hidden setting and a read-only setting, and
wherein the remote content management system further comprises a web presentation module configured to output at least one web page for accessing and modifying at least one of the directory structures, the file content, the attributes, the metadata, and the permissions.

16.	(Canceled).

17.	The device of claim 15, 
wherein the control logic is further configured to map remote paths located at the remote content management system to local paths presentable at the file manager, whereby path mappings are provided, and whereby a file is selectable via the final manager, and whereby at least one of file information and the file content are deliverable from the remote content management system, 
wherein the path mappings are configured to have an arbitrary root for use at the file manager,
wherein a remote path has a directory structure comprising a plurality of directory levels, and
wherein a particular profile functions in at least some directory levels deep within the plurality of directory levels, whereby the remote path is truncated and acts as a local alias for addressing, and whereby the local alias is specified in the path mappings, and whereby a maximum path length limitation for at least one of the file manager and an operating system of the computer device is avoided.

18.	The device of claim 15, 
wherein the content management system interface comprises filename masks that discriminate between files that are to remain local in relation to the computer device and files that are to be transferred to the remote content management system, and 
wherein temporary files remain local while master files, based on the temporary files, are sent to the remote content management system, 
wherein transmission of temporary files to the remote content management system is prevented.

19.	The device of claim 15, wherein the content management system interface comprises a cache of temporary files, the cache of temporarily files comprising at least one of working versions of files undergoing editing at the computer device and temporary files generated during a save operation of the API.

20.	The device of claim 19, 
wherein the content management system interface comprises an encryption engine configured to encrypt at least one of the cache, filename masks, and any other information component, the encryption engine controlled by the authentication component, the encryption engine conforming to at least an Advanced Encryption Standard (AES),
wherein one of a log-out and a time out triggers encryption of the cache, and
wherein successful authentication triggers decryption of the cache.

Allowable Subject Matter
Claims 1-4, 6-12, 14-15 and 17-20 are allowed; renumbered 1-17.

The following is an examiner’s statement of reasons for allowance: the prior art of record does not render obvious nor anticipate the combination of claimed elements, including limitations of “a computer device for interfacing with, and smooth migration from a legacy storage to, a remote content management system, the computer device comprising: a memory; a network interface; and a processor coupled with the memory and the network interface, the processor configured by a set of executable instructions to operate: a content management system interface stored in the memory, the content management system interface comprising control logic and configured to: migrate the file on an as-needed basis, wherein a progressive and seamless migration is provided over a time period; control a local/shared drive, wherein the content management system interface appears substantially identical to the local/shared drive, wherein the control logic is configured to: apply at least one filename mask, evaluate at least one file permission for restricting access to at least one file, modify at least one file attribute, modify metadata, control operation of the content management system interface, and map at least one remote path located at the remote content management system, wherein the metadata comprises at least one information element of author information, creation date information, modification date information, tag information, and file-size information, wherein the permissions associate at least one of a user identity and a group identity to at least one of a specific permitted command and a specific restricted command for at least one specific file, wherein the content management system interface comprises an authentication component configured to prompt a user to provide credentials for access to the content management system interface and the remote content management system, and wherein authentication by the authentication component is implemented as at least one of a username and password combination, a certificate, and a query of at least one of an enterprise server and a support server” in light of other features as recited in independent claim 1. Dependent claims 2-4, 6-12, 14-15 and 17-20 are allowed at least by virtue of their dependencies from the independent claims.

“Serlet et al.” (US PGPUB 2010/0191785) (Hereinafter Serlet) discloses a system and method that allows all programs running on a personal computer to access remote files as easily and in the same manner as accessing files on the personal computer’s file system without requiring any changes to the program’s method of communicating with the computer’s existing file system.
Serlet does not explicitly disclose a computer device for interfacing with, and smooth migration from a legacy storage to, a remote content management system, the computer device comprising: a memory; a network interface; and a processor coupled with the memory and the network interface, the processor configured by a set of executable instructions to operate: a content management system interface stored in the memory, the content management system interface comprising control logic and configured to: migrate the file on an as-needed basis, wherein a progressive and seamless migration is provided over a time period; control a local/shared drive, wherein the content management system interface appears substantially identical to the local/shared drive, wherein the control logic is configured to: apply at least one filename mask, evaluate at least one file permission for restricting access to at least one file, modify at least one file attribute, modify metadata, control operation of the content management system interface, and map at least one remote path located at the remote content management system, wherein the metadata comprises at least one information element of author information, creation date information, modification date information, tag information, and file-size information, wherein the permissions associate at least one of a user identity and a group identity to at least one of a specific permitted command and a specific restricted command for at least one specific file, wherein the content management system interface comprises an authentication component configured to prompt a user to provide credentials for access to the content management system interface and the remote content management system, and wherein authentication by the authentication component is implemented as at least one of a username and password combination, a certificate, and a query of at least one of an enterprise server and a support server.

“Pawar et al.” (US PGPUB 2016/0019317) (Hereinafter Pawar) discloses a method of migrating and removing files associated with data residing on a primary storage device by creating a backup copy of the data on one or more secondary storage devices and removing the data from the primary storage device.
Pawar does not explicitly disclose a computer device for interfacing with, and smooth migration from a legacy storage to, a remote content management system, the computer device comprising: a memory; a network interface; and a processor coupled with the memory and the network interface, the processor configured by a set of executable instructions to operate: a content management system interface stored in the memory, the content management system interface comprising control logic and configured to: migrate the file on an as-needed basis, wherein a progressive and seamless migration is provided over a time period; control a local/shared drive, wherein the content management system interface appears substantially identical to the local/shared drive, wherein the control logic is configured to: apply at least one filename mask, evaluate at least one file permission for restricting access to at least one file, modify at least one file attribute, modify metadata, control operation of the content management system interface, and map at least one remote path located at the remote content management system, wherein the metadata comprises at least one information element of author information, creation date information, modification date information, tag information, and file-size information, wherein the permissions associate at least one of a user identity and a group identity to at least one of a specific permitted command and a specific restricted command for at least one specific file, wherein the content management system interface comprises an authentication component configured to prompt a user to provide credentials for access to the content management system interface and the remote content management system, and wherein authentication by the authentication component is implemented as at least one of a username and password combination, a certificate, and a query of at least one of an enterprise server and a support server.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnny Aguiar whose telephone number is (571)272-3563. The examiner can normally be reached on Monday to Friday 7:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHNNY B AGUIAR/
Examiner, Art Unit 2447
January 22, 2021